Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 31-61 are pending. 

Applicant’s election without traverse that read on (A) CD3 as the first antigen, TNFR superfamily as the second antigen, cancer tissue as the third antigen, (B) the antibody is not conjugated, (C) the combination of amino acids and Kabat numbering positions in the heavy chain variable domain amino acid of the altered first antibody in claim 58: Asn at amino acid position 31; Ala at amino acid position 32; Trp at amino acid position 33; Met at amino acid position 34; His at amino acid position 35; Gln at amino acid position 50; Ile at amino acid position 51; Lys at amino acid position 52; Asp at amino acid position 52(a); Lys at amino acid position 52(b); Gly at amino acid position 52(c); Asn at amino acid position 53; Ala at amino acid position 54; Tyr; at amino acid position 55; Ala; at amino acid position 56; Ala, at amino acid position 57; Tyr; at amino acid position 58; Tyr at amino acid position 59; Ala at amino acid position 60; Pro at amino acid position 61; Ser at amino acid position 62; Val at amino acid position 63; Lys at amino acid position 64; Gly at amino acid position 65; Val at amino acid position 95; His at amino acid position 96; Tyr at amino acid position 97; Ala at amino acid position 98; Ser at amino acid position 99; Ala at amino acid position 100; Ser at amino acid position 100(a); Thr at amino acid position 100(b); Val at amino acid position 100(c); Leu at amino acid position 100(d); Pro at amino acid position 100(e); Ala at amino acid position 100(f); Phe at amino acid position 100(g); Gly at amino acid position 100(h); Val at amino acid position 100(); Asp at amino acid position 101; and Ile at amino acid position 102 and the following combination of amino acids and Kabat numbering positions in the light chain variable domain amino acid sequence of the altered first antibody in claim 59: Gln at amino acid position 24; Ala at amino acid position 25; Ser at amino acid position 26; Gln at amino acid position 27; Glu at amino acid position 27(a); Leu at amino acid position 27(b); Val at amino acid position 27(c); His at amino acid position 27(d); Met at amino acid position 27(e); Asn at amino acid position 28; Arg at amino acid position 29; Asn at amino acid position 30; Thr at amino acid position 31; Tyr at amino acid position 32; Leu at amino acid position 33; His at amino acid position 34; Gln at amino acid position 45; Lys at amino acid position 50; Val at amino acid position 51; Ser at amino acid position 52; Asn at amino acid position 53; Arg at amino acid position 54; Phe at amino acid position 55; Pro at amino acid position 56; Lys at amino acid position 74; Arg at amino acid position 77; Gly at amino acid position 79; Gln at amino acid position 90; Gly at amino acid position 91; Thr at amino acid position 92; Ser at amino acid position 93; Val at amino acid position 94; Pro at amino acid position 95; Phe at amino acid position 96; Thr at amino acid position 97; and Lys at amino acid position 107 as the species of light chain in the reply filed on May 27, 2022 is acknowledged.

Claims 31-61, drawn to a method for producing an antigen-binding molecule that read on (A) CD3 as the first antigen, TNFR superfamily as the second antigen, cancer tissue as the third antigen, (B) the antibody is not conjugated, (C) the combination of amino acids and Kabat numbering positions in the heavy chain variable domain amino acid of the altered first antibody in claim 58: Asn at amino acid position 31; Ala at amino acid position 32; Trp at amino acid position 33; Met at amino acid position 34; His at amino acid position 35; Gln at amino acid position 50; Ile at amino acid position 51; Lys at amino acid position 52; Asp at amino acid position 52(a); Lys at amino acid position 52(b); Gly at amino acid position 52(c); Asn at amino acid position 53; Ala at amino acid position 54; Tyr; at amino acid position 55; Ala; at amino acid position 56; Ala, at amino acid position 57; Tyr; at amino acid position 58; Tyr at amino acid position 59; Ala at amino acid position 60; Pro at amino acid position 61; Ser at amino acid position 62; Val at amino acid position 63; Lys at amino acid position 64; Gly at amino acid position 65; Val at amino acid position 95; His at amino acid position 96; Tyr at amino acid position 97; Ala at amino acid position 98; Ser at amino acid position 99; Ala at amino acid position 100; Ser at amino acid position 100(a); Thr at amino acid position 100(b); Val at amino acid position 100(c); Leu at amino acid position 100(d); Pro at amino acid position 100(e); Ala at amino acid position 100(f); Phe at amino acid position 100(g); Gly at amino acid position 100(h); Val at amino acid position 100(); Asp at amino acid position 101; and Ile at amino acid position 102 and the following combination of amino acids and Kabat numbering positions in the light chain variable domain amino acid sequence of the altered first antibody in claim 59: Gln at amino acid position 24; Ala at amino acid position 25; Ser at amino acid position 26; Gln at amino acid position 27; Glu at amino acid position 27(a); Leu at amino acid position 27(b); Val at amino acid position 27(c); His at amino acid position 27(d); Met at amino acid position 27(e); Asn at amino acid position 28; Arg at amino acid position 29; Asn at amino acid position 30; Thr at amino acid position 31; Tyr at amino acid position 32; Leu at amino acid position 33; His at amino acid position 34; Gln at amino acid position 45; Lys at amino acid position 50; Val at amino acid position 51; Ser at amino acid position 52; Asn at amino acid position 53; Arg at amino acid position 54; Phe at amino acid position 55; Pro at amino acid position 56; Lys at amino acid position 74; Arg at amino acid position 77; Gly at amino acid position 79; Gln at amino acid position 90; Gly at amino acid position 91; Thr at amino acid position 92; Ser at amino acid position 93; Val at amino acid position 94; Pro at amino acid position 95; Phe at amino acid position 96; Thr at amino acid position 97; and Lys at amino acid position 107 as the species of light chain, are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 27, 2022, February 17, 2022, September 29, 2021, April 12, 2021, February 3, 2021, Oct 29, 2020, July 13, 2020, December 20, 2019, and December 5, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
The listing of references in the specification at pages 5 and 14 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on December 5, 2019.  These drawings are acceptable.

Specification
The substituted specification and the amendment to the specification filed on July 13, 2020 have been entered.  
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/035,098, filed May 6, 2016, now abandoned.
The specification is objected to because it contains disclosure of an amino acid sequence “RWGYHLRDRKYKGVRSHKGVPR” that is not accompanied by SEQ ID NO, see p. 82.  While it appears those sequences are included in the sequence listing, a sequence identifier must accompany each sequence, either in the figure itself or in the Brief Description, each time it appears in the specification. 37 C.F.R. 1.821 (a) and (c); M.P.E.P. 2422.01 -03.  This objection may be obviate by amending the disclosure to “RWGYHLRDRKYKGVRSHKGVPR (SEQ ID NO: 36)”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 31, 33, 36-44, 46-48, 51-55 and 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step in claim 31, 44 and 61 are: culturing cell expressing the antigen-binding molecule of claims 31, 44 and 61 and recovering the antigen-binding molecule, thereby producing the antigen-binding molecule. 
Claims 33, 36-43, 46-48, 51-55, 58-60 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
In this case, claim 31 encompasses a method for producing an antigen-binding molecule that recognizes a first antigen and a second antigen different from the first antigen, the method comprising:
identifying a starting antigen-binding molecule comprising a starting antibody variable region that recognizes the first antigen and does not recognize the second antigen;
preparing a library of altered antigen-binding molecules comprising molecules that vary from the starting antigen-binding molecule and from each other by at least one amino acid alteration in the antibody variable region; and
selecting from the library an altered antigen-binding molecule comprising an altered antibody variable region comprising a first antigen-binding site and a second antigen-binding site, wherein:
(a) the first antigen-binding site recognizes the first antigen, and
(b) the second antigen-binding site recognizes the second antigen, and
(c) the first antigen-binding site cannot bind to the first antigen when the second antigen- binding site is bound to the second antigen, and
(d) the second antigen-binding site cannot bind to the second antigen when the first antigen-binding site is bound to the first antigen.
Claim 32 encompasses the method according to claim 31, further comprising: culturing a cell comprising (i) nucleic acid encoding a polypeptide or polypeptides comprising the altered antibody variable region and (ii) nucleic acid encoding a polypeptide or polypeptides comprising a second antibody variable region that binds to a third antigen different from the first and second antigens, such that the cell expresses a multispecific antigen-binding molecule; and recovering the multispecific antigen-binding molecule from the cell. 
Claim 33 encompasses the method according to claim 31, wherein the first antigen is naturally expressed on a first type of cell and the second antigen is naturally expressed on any different type of cell.
Claim 34 encompasses the method according to claim 32, wherein the multispecific antigen-binding molecule further comprises any antibody Fc region.
Claim 32 encompasses the method according to claim 34, wherein the antibody Fe region has reduced binding activity against at least one human FcyR, compared to binding to the at least one human FcγR by a naturally occurring human IgG1 antibody. 
Claim 36 encompasses the method according to claim 31, wherein the at least one amino acid alteration is at least one substituted or inserted amino acid. 
Claim 37 encompasses the method according to claim 31, wherein at least one of the amino acid alterations is insertion of 1 to 25 amino acids. 
Claim 38 encompasses the method according to claim 31, wherein at least one of the amino acid alterations is at a position located within a CDR1, CDR2, CDR3, or FR3 region of the altered antibody variable region.
Claim 39 encompasses the method according to claim 31, wherein at least one of the amino acid alterations is at a position located within any loop of the altered antibody variable region.
Claim 40 encompasses the method according to claim 31, wherein at least one of the amino acid alterations is at a position selected from heavy chain variable domain Kabat numbering positions 31 to 35, 50 to 65, 71 to 74, and 95 to 102, and light chain variable domain Kabat numbering positions 24 to 34, 50 to 56, and 89 to 97.
Claim 41 encompasses the method according to claim 31, wherein either the first or the second antigen is any molecule specifically expressed on the surface of a T cell, and the other of the first and second antigens is any molecule expressed on the surface of a T cell or any other immunocyte.
Claim 42 encompasses the method according to claim 31, wherein either the first or the second antigen is any CD3.
Claim 43 encompasses the method according to claim 42, wherein the other of the first and second antigens is selected from the group consisting of any FcγR, TLR, lectin, IgA, any immune checkpoint molecule, any TNF superfamily molecule, any TNFR superfamily molecule, and any NK receptor molecule.
Claim44 encompasses a method for producing an antigen-binding molecule that recognizes a first antigen that is human CD3 and a second antigen that is not human CD3, the method comprising:
identifying a starting antigen-binding molecule comprising a first antibody variable region that recognizes the first antigen and does not recognize the second antigen;
preparing a library of altered antigen-binding molecules comprising molecules that vary from the starting antigen-binding molecule and from each other by at least one amino acid alteration in the first antibody variable region; and
selecting from the library an altered antigen-binding molecule comprising an altered first antibody variable region comprising a first antigen-binding site and a second antigen-binding site, wherein: 
(a) the first antigen-binding site recognizes the first antigen, and
(b) the second antigen-binding site recognizes the second antigen and does not recognize human CD3, and
(c) the first antigen-binding site cannot bind to the first antigen when the second antigen- binding site is bound to the second antigen, and
(d) the second antigen-binding site cannot bind to the second antigen when the first antigen-binding site is bound to the first antigen.
Claim 45 encompasses the method according to claim 44, further comprising:
culturing a cell comprising (i) nucleic acid encoding a polypeptide or polypeptides comprising the altered antibody variable region and (ii) nucleic acid encoding a polypeptide or polypeptides comprising a second antibody variable region that binds to a third antigen different from the first and second antigens, such that the cell expresses a multispecific antigen-binding molecule comprising the altered antibody variable region and the second antibody variable region; and recovering the multispecific antigen-binding molecule from the cell.
Claim 46 encompasses the method according to claim 44, wherein the second antigen is naturally expressed on any cell that is not a T cell. 
Claim 47 encompasses the method according to claim 44, wherein the second antigen-binding site is located within a loop or a CDR1, CDR2, CDR3, or FR3 region of the first antigen-binding site. 
Claim 48 encompasses the method according to claim 44, wherein the second antigen-binding site is located within a CDR3 of the first antigen-binding site. 
Claim 49 encompasses the method according to claim 45, wherein the multispecific antigen-binding molecule further comprises an antibody Fc region. 
Claim 50 encompasses the method according to claim 49, wherein the antibody Fc region exhibits reduced binding to at least one human FcγR, compared to binding to the at least one human FcγR by any naturally occurring human IgG1 antibody. 
Claim 51 encompasses the method according to claim 44, wherein the second antigen is selected from the group consisting of any FcγR, any TLR, any lectin, any IgA, any immune checkpoint molecule, any TNF superfamily molecule, any TNFR superfamily molecule, and any NK receptor molecule. 
Claim 52 encompasses the method according to claim 44, wherein the second antigen-binding site is a peptide. 
Claim 53 encompasses the method according to claim 52, wherein the peptide binds to an antigen selected from the group consisting of any vascular endothelial growth factor receptor (VEGFR), any tumor necrosis factor receptor (TNFR), any toll-like receptor (TLR) 5, any TLR4, any TLR2, any T cell very late antigen (VLA) receptor, any platelet-derived growth factor receptor (PDGFR), any Naip5 Nod-like receptor (NLR), any integrin, any FcγRIa, any epidermal growth factor receptor (EGFR), any death receptor (DR) 5 agonist, any C-X-C chemokine receptor type 4 (CXCR4), any cluster of differentiation (CD) 40, and any CD154. 
Claim 54 encompasses the method according to claim 44, wherein the second antigen-binding site is located in the first antibody variable region of the altered antigen-binding molecule, at a position selected from heavy chain variable domain Kabat numbering positions 31 to 35, 50 to 65, 71 to 74, and 95 to 102, and light chain variable domain Kabat numbering positions 24 to 34, 50 to 56, and 89 to 97. 
Claim 55 encompasses the method according to claim 45, wherein the third antigen is a molecule specifically expressed in a cancer tissue. 
Claim 56 encompasses the method according to claim 45, wherein the multispecific antigen-binding molecule is a sc(Fv)2. 
Claim 57 encompasses the method according to claim 45, further comprising conjugating the multispecific antigen-binding molecule with polyethylene glycol (PEG) or an anticancer agent. 
Claim 58 encompasses the method of claim 44, wherein the altered first antibody variable region comprises a heavy chain variable domain amino acid sequence comprising, at each of the following positions (all by Kabat numbering), one of the amino acid residues indicated for that position: 
31: Asn (elected species), Ile, or Ser;
32: Ala;
33: Trp;
34: Met;
35: His;
50: Gln;
51: Ile;
52: Lys;
52(a): Asp;
52(b): Arg or Lys (elected species);
52(c): Ala, Gly (elected species), Leu, Gln, Val, or Ser;
53: Gln, Ser, or Asn (elected species);
54: Ala (elected species), Gly, Leu, Gln, Ser, or Asn;
55: Tyr;
56: Leu, Asn, or Ala (elected species);
57: Ala (elected species), Asn, or Thr;
58: Tyr;
59: Tyr; 
60: Ala;
61: Pro (elected specie) or Glu;
62: Ser;
63: Val;
64: Lys;
65: Gly;
95: Val;
96: His;
97: Tyr;
98: Ala (elected species), Gly, Pro, Ser, Thr, Gln, or His;
99: Ala, Leu, Ser (elected species), Gln, or Thr;
100: Ala (elected species), Val, Gly, Ser, Thr, Tyr, or Phe;
100(a): Ala, Val, Gly, Ser (elected species), Thr, Tyr, Phe, or Asp;
100(b): Gly, Ser, Thr (elected species), Tyr, Phe, or Asp;
100(c): Ala, Val (elected species), Leu, Gly, Ser, Tyr, or Phe; 
100(d): Leu (elected species), Gly, Ser, Tyr, or Phe;
100(e): Pro (elected species), Gly, Ser, Tyr, or Phe;
100(f): Ala (elected species), Ser, Gln, Lys, Tyr, or Gly;
100(g): Tyr, Phe (elected species), or Gly;
100(h): Gly;
100(i): Val;
101: Asp;
102: Ile.

Claim 59 encompasses the method of claim 44, wherein the altered first antibody variable region comprises a light chain variable domain amino acid sequence comprising, at each of the following positions (all by Kabat numbering), one of the amino acid residues indicated for that position:
24: Arg, Ala, Glu, Gly, Gln (elected species), Ser, Thr, or Tyr; 
25: Ser Ala (elected species), Pro, or Thr; 
26: Ser (elected species) or Asp; 
27: Gln (elected species), Asp, or Glu; 
27(a): Ser, Glu (elected species), or Pro; 
27(b): Leu (elected species), Ile, Pro, or Val; 
27(c): Val (elected species) or Leu; 
27(d): His; 
27(e): Ser, Ala, Gly, Ile, Leu, Met (elected species), Asn, Pro, Gln, Thr, or Val; 28: Asn; 
29: Arg; 
30: Asn (elected), Phe, His, Met, Gln, or Tyr; 
31: Thr (elected) or Ile; 
32: Tyr; 
33: Leu (elected), Ala, Ile, or Val; 
34: His (elected), Ala, Gly, Thr, or Val;
45: Gin; 
50: Lys; 
51: Val (elected), Gly, or Ile; 
52: Ser (elected), Ala, Gln, or Tyr; 
53: Asn (elected), Pro, or Trp; 
54: Arg (elected) or Pro; 
55: Phe (elected), Ala, Gly, His, Lys, Asn, Pro, or Tyr; 
56: Ser, Gly, His, Ile, Leu, Met, Asn, Pro (elected), Gln, Thr, Val, or Tyr; 
74: Lys (elected) or Thr;
77. Arg (elected) or Ser; 
79: Gly (elected), Ala, Asn, or Thr; 
90: Gln (elected) or Glu;
91: Gly;
92: Thr (elected) or Ser;
93: Gln, Ala, or Ser (elected);
94: Val (elected), Ala, Asp, Asn, Ser, or Thr;
95: Pro;
96: Tyr or Phe (elected);
97: Thr;
107: Lys (elected) or Glu.
Claim 60 encompasses the method according to claim 44, wherein the second antigen-binding site comprises an amino acid residue or a peptide that is inserted in the first antibody variable region between a pair of positions selected from the following pairs (all by Kabat numbering): heavy chain variable domain positions 52b and 52c, heavy chain variable domain positions 72 and 73, heavy chain variable domain positions 98 and 99, heavy chain variable domain positions 100 and 100a.
Claim 61 encompasses the method of producing a multispecific antigen-binding molecule that recognizes a first antigen that is human CD3, a second antigen that is not human CD3, and a third antigen different from the first antigen and second antigen, the method comprising:
providing nucleic acid encoding (i) a polypeptide or polypeptides comprising a heavy chain variable domain and a light chain variable domain that together comprise a first antibody variable region comprising a first antigen-binding site and a second antigen-binding site, and (ii) a polypeptide or polypeptides comprising a heavy chain variable domain and a light chain variable domain that together comprise a second antibody variable region comprising a third antigen-binding site, wherein:
(a) the first antigen-binding site recognizes the first antigen,
(b) the second antigen-binding site recognizes the second antigen and does not recognize human CD3, 
(c) the first antigen-binding site cannot bind to the first antigen when the second antigen- binding site is bound to the second antigen, 
(d) the second antigen-binding site cannot bind to the second antigen when the first antigen- binding site is bound to the first antigen, and 
(e) the third antigen-binding site recognizes the third antigen; expressing the nucleic acid, to produce the multispecific antigen-binding molecule; and recovering the multispecific antigen-binding molecule.
	The specification discloses preparing an anti-Human and Anti-Monkey CD3.epsilon chimeric antibody CE115 comprising a rat antibody heavy chain variable domain linked to a human antibody IgG1 constant domain and a rat antibody light chain variable domain linked to a human antibody kappa chain constant domain, see para. [0291]. 
	The specification discloses a method of obtaining dual binding Fab using libraries and a method of inserting RGD peptide, known to having binding activity against integrin.alphav.beta3, 
to the heavy chain loop of the CD3.epsilon binding antibody CE115 (heavy chain variable domain of SEQ ID NO: 13), a light chain variable domain of SEQ ID NO: 14 to prepare each heterodimerized antibody having EGFR-binding domains in one Fab and a CD3-binding domain and an integrin.alpha.v.beta.3 binding domain in the other Fab.  
Specifically, a series of expression vectors was prepared so as to have an insert of each polynucleotide encoding EGFR ERY22_Hk (SEQ ID NO: 20), EGFR ERY22_L (SEQ ID NO: 21), or CE115_ERY22_L (SEQ ID NO: 23) as well as a polynucleotide encoding any of the following fragments: 
[0314] CE115_2 ERY22_Hh (SEQ ID NO: 24 with Kabat numbering positions 52b and 53 substituted by K and N, respectively), 
[0315] CE115_4 ERY22_Hh (SEQ ID NO: 25 with Kabat numbering positions 52b and 54 substituted by S and N, respectively),
[0316] CE115_9 ERY22_Hh (SEQ ID NO: 26 with RGD inserted between Kabat numbering positions 52a and 52b), 
[0317] CE115_10 ERY22_Hh (SEQ ID NO: 27 with RGD inserted between Kabat numbering positions 52b and 52c),
[0318] CE115_2 ERY22_Hh (SEQ ID NO: 28 with RGD inserted between Kabat numbering positions 72 and 73), 
[0319] CE115_17 ERY22_Hh (SEQ ID NO: 29 with Kabat numbering positions 52b and 52c substituted by K and S, respectively), 
[0320] CE115_47 ERY22_Hh (SEQ ID NO: 30 with RGD inserted between Kabat numbering positions 98 and 99), 
[0321] CE115_48 ERY22_Hh (SEQ ID NO: 31 with RGD inserted between Kabat numbering positions 99 and 100), and 
[0322] CE115_49 ERY22_Hh (SEQ ID NO: 32 with RGD inserted between Kabat numbering positions 100 and 100a). 
 [0325] Each molecule with the RGD (Arg-Gly-Asp) peptide inserted in the Fab region was evaluated for its binding to integrin .alpha.v.beta.3 by the electrochemiluminescence method (ECL method).  [0328] Next, each antibody having an integrin .alpha.v.beta.3-binding Fab region prepared in the previous section was evaluated for whether to retain binding activity against CD3 by the ECL method.
When a molecule with the RGD (Arg-Gly-Asp) peptide inserted in the Fab region binds to integrin .alpha.v.beta.3 and CD3 at the same time, its binding to both the antigens can be detected by the ECL method by adding integrin .alpha.v.beta.3 and biotinylated CD3 to the antibody solution. 
[0333]  The results are shown in FIGS. 13 and 14. EGFR ERY22_Hk/EGFR ERY22_L/CE115_2 ERY22_Hh/CE115_ERY22_L, EGFR ERY22_Hk/EGFR ERY22_L/CE115_2 ERY22_Hh/CE115_ERY22_L, and EGFR ERY22_Hk/EGFR ERY22_L/CE115_17 ERY22_Hh/CE115_ERY22_L with the RGD (Arg-Gly-Asp) peptide inserted in the Fab region bound to integrin .alpha.v.beta.3 and CD3 at the same time, resulting in the strong signal detected in the ECL assay. By contrast, EGFR ERY22_Hk/EGFR ERY22_L/CE115_9 ERY22_Hh/CE115_ERY22_L and EGFR ERY22_Hk/EGFR ERY22_L/CE115_48 ERY22_Hh/CE115_ERY22_L produced only a weak signal in this assay (FIG. 13). All of EGFR ERY22_Hk/EGFR ERY22_L/CE115_4 ERY22_Hh/CE115_ERY22_L, EGFR ERY22_Hk/EGFR ERY22_L/CE115_10 ERY22_Hh/CE115_ERY22_L, EGFR ERY22_Hk/EGFR ERY22_L/CE115_47 ERY22_Hh/CE115_ERY22_L, and EGFR ERY22_Hk/EGFR ERY22_L/CE115_49 ERY22_Hh/CE115_ERY22_L rarely produced a detectable signal in the ECL assay (FIG. 14). These results suggested that these antibodies do not bind to integrin .alpha.v.beta.3 in a state bound with CD3.
The specification also discloses obtaining antibody having Fab region binding to TLR2 by having RWGYHLRDRKYKGVRSHKGVPR peptide (SEQ ID NO: 36) was inserted to the heavy chain loop of the CD3.epsilon.-binding antibody CE115 (heavy chain variable domain: SEQ ID NO: 13, light chain variable domain: SEQ ID NO: 14) to prepare each heterodimerized antibody having EGFR-binding domains in one Fab and a CD3-binding domain and a TLR2-binding domain in the other Fab according to Reference Example 1. Specifically, a series of expression vectors was prepared so as to have an insert of each polynucleotide encoding EGFR ERY22_Hk (SEQ ID NO: 20), EGFR ERY22_L (SEQ ID NO: 21), or CE115_ERY22_L (SEQ ID NO: 23) as well as a polynucleotide encoding any of the following fragments: 
[0342] CE115_DU21 ERY22_Hh (SEQ ID NO: 37 with the TRL2-binding peptide inserted between Kabat numbering positions 52b and 52c), 
[0343] CE115_DU22 ERY22_Hh (SEQ ID NO: 38 with the TRL2-binding peptide inserted between Kabat numbering positions 52b and 52c), 
[0344] CE115_DU26 ERY22_Hh (SEQ ID NO: 39 with the TRL2-binding peptide inserted between Kabat numbering positions 72 and 73), and 
[0345] CE115_DU27 ERY22_Hh (SEQ ID NO: 40 with the TRL2-binding peptide inserted between Kabat numbering positions 72 and 73). 
[0346] Also, an antibody (CE115_ERY22_DU42_Hh, SEQ ID NO: 41) with the TLR2-binding peptide added to the C terminus of the CH3 region, and an antibody (CE115_ERY22_DU43_Hh, SEQ ID NO: 42) in which a TLR2-binding peptide having Cys residues at both ends was added to the C terminus of the CH3 region were prepared as controls according to Reference Example 1. These molecules binding to TLR2 through their CH3 regions are presumably capable of binding to CD3 and TLR2 at the same time, see Example 4.
The specification discloses a dual binding Fab molecule capable of binding to a cancer antigen through one variable region (Fab) and binding to the first antigen CD3 and the second antigen through the other variable region, but not capable of binding to CD3 and the second antigen at the same time. A GGS peptide was inserted to the heavy chain loop of the CD3.epsilon.-binding antibody CE115 to prepare each heterodimerized antibody having EGFR-binding domains in one Fab and CD3-binding domains in the other Fab according to reference Example 1.
[0362] Specifically, EGFR ERY22_Hk/EGFR ERY22_L/CE115_CE31 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/43/23) with GGS inserted between K52B and S52c in CDR2, 
EGFR ERY22_Hk/EGFR ERY22_L/CE115 CE32 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/44/23) with a GGSGGS peptide (SEQ ID NO: 90) inserted at this position, and EGFR ERY22_Hk/EGFR ERY22_L/CE115_CE33 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/45/23) with a GGSGGSGGS peptide (SEQ ID NO: 91) inserted at this position were prepared. 
Likewise, EGFR ERY22_Hk/EGFR ERY22_L/CE115_CE34 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/46/23) with GGS inserted between D72 and D73 (loop) in FR3, 
EGFR ERY22_Hk/EGFR ERY22_L/CE115_CE35 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/47/23) with a GGSGGS peptide (SEQ ID NO: 90) inserted at this position, and EGFR ERY22_Hk/EGFR ERY22_L/CE115_CE36 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/48/23) with a GGSGGSGGS peptide (SEQ ID NO: 91) inserted at this position were prepared. In addition, EGFR ERY22_Hk/EGFR ERY22_L/CE115 CE37 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/49/23) with GGS inserted between A99 and Y100 in CDR3, EGFR ERY22_Hk/EGFR ERY22_L/CE115 CE38 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/50/23) with a GGSGGS peptide inserted at this position, and EGFR ERY22_Hk/EGFR ERY22_L/CE115_CE3 ERY22_Hh/CE115_ERY22_L ((SEQ ID NO: 20/21/51/23) with a GGSGGSGGS peptide inserted at this position were prepared. 
The binding activity of each prepared antibody against CD3.epsilon. was confirmed using Biacore T100. A biotinylated CD3.epsilon. epitope peptide was immobilized to a CM5 chip via streptavidin, and the prepared antibody was injected thereto as an analyte and analyzed for its binding affinity.
[0365] The results are shown in Table 2. The binding affinity of CE35, CE36, CE37, CE38, and CE39 for CD3.epsilon. was equivalent to the parent antibody CE115.  
This indicated that a peptide binding to the second antigen can be inserted into their loops. The binding affinity was not reduced in GGSGGSGGS-inserted CE36 or CE39. This indicated that the insertion of a peptide up to at least 9 amino acids to these sites does not influence the binding activity against CD3.epsilon.
However, this is not sufficiently representative of the broad range of antigen-binding molecule produced by the instant claims, which encompass first antigen binding site recognizes any first antigen, any first antigen naturally expressed on ay first type of cell and wherein the second antigen binding site recognizes any second antigen, any second antigen is any naturally expressed on a different type of cell, any CD3 and the other antigen is any molecule expressed on the surface of any other immunocyte, any FcγR, any TLR, any lectin, any IgA, any immune checkpoint molecule, any TNF superfamily molecule, any TNFR superfamily molecule any NK receptors, wherein the first antigen-binding site cannot bind to the first antigen when the second antigen-binding site is bound to the second antigen and the second antigen-binding site cannot bind to the second antigen when the first antigen-binding site is bound to the first antigen.   The species specifically disclosed are not representative of the genus because the genus is highly variant.   
The specification does not describe the structure, e.g., “nucleic acid sequence” encoding polypeptides or antigen-binding molecules comprising a first antigen binding site comprising altered antibody variable region and nucleic acid sequence encoding polypeptides or second antigen binding site comprising altered variable region wherein the first antigen binding site recognizes any first antigen, any first antigen naturally expressed on ay first type of cell and wherein the second antigen binding site recognizes any second antigen, any second antigen is any naturally expressed on a different type of cell to enable one of skill in the art to produce the claimed antigen-binding molecules.  
The specification does not describe the common structure share by members of the genus of antigen-binding molecules or the nucleic acid sequence encoding such.   Thus, the specification does not disclose a correlation between the structure of the various combinations of first antigen-binding site and second antigen-binding site, having any substitutions or insertion in the heavy chain CDRs 1-3, framework residue, and light chain CDRs 1-3 at positions recited in claims 58 and 59 and the function of recognizes any molecules expressed on the surface of any T cells, any CD3 and the other antigen is any molecule expressed on the surface of any other immunocyte, any FcγR, any TLR, any lectin, any IgA, any immune checkpoint molecule, any TNF superfamily molecule, any TNFR superfamily molecule any NK receptors, wherein the first antigen-binding site cannot bind to the first antigen when the second antigen-binding site is bound to the second antigen and the second antigen-binding site cannot bind to the second antigen when the first antigen-binding site is bound to the first antigen encompassed by the claimed methods, as broadly claimed.   
The specification does not describe the structure, e.g., nucleic acid sequence encoding the altered antibody variable region and nucleic acid encoding any polypeptide of polypeptides comprising any second antibody variable region that binds to any third antigen different form the first and second antigens to enable one of skill in the art to ‘visualize or recognize’ the members of the genus (claims 32, 45). 
An adequate written description must contain enough information about the actual makeup of the products to be made – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Rockberg et al. (Molecular Oncology 3:238-247, 2009, PTO 892) shows that all the antibodies that bind to HER2 requires proper pairing of VH with VL to form a specific antigen binding domain to bind to HER2.
While the specification describes methods that can be used to screen phage display to isolate binding site that bind to the particular antigens, see par. [0087], [0218].  However, this is not sufficient to show that the inventors were in possession of the method of producing a genus of antibodies that binds to any first antigen and second antigen, any first antigen is naturally expressed on any first type of cell and the second antigen is any naturally expressed on different type of cell (claim 41), or the first antigen is any CD3 (claim 42) and the second antigen is any molecule expressed on any other immunocyte, any FcγR, any TLR, any lectin, any IgA, any immune checkpoint molecule, any TNF superfamily molecule, any TNFR superfamily molecule or any NK receptors (claim 43, 51, 53) or any third antigen different from the  first and second antigens (claim 32) such as any molecule expressed in any cancer tissue (claim 55) wherein the altered first antibody variable region comprises any heavy chain variable domain amino acid sequence comprising at each of the positions (all by Kabat numbering) one or more residues for the positions 31-35 (CDR1), 50-65 (CDR2), 95-102 (CDR3) as set forth in claim 59 or the light chain variable domain comprising each of the positions (all by Kabat numbering) one or more residues for the positions 24-34 (CDR1), 45 Gln (FR2), 50-56 (CDR2), 74-79 (FR3) and 90-97 (CDR3) and 107 Lys (FR4) or any amino acids in heavy chain variable domain positions 52b and 52c or positions 72 and 73 or positions 98 and 99 or positions 100 and 100a in claim 60. 
University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004) (finding that the disclosure of “assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product,” did not satisfy the written description requirement for claims requiring administration of a “compound that selectively inhibits PGHS-2”); see also, Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336, 1344 (Fed. Cir. 2010) (recognizing distinction between requirements for written description and enablement); Centocor, 636 F.3d 1350 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors . . . possessed such an antibody.”).
Regarding the first and second antigen-binding sites comprise at least one or more substitutions or insertions (claim 36) or insertion of 1 to 25 amino acids (claim 37), within any CDR1, CDR2, CDR3 or Fr3 region of the altered antibody variable region (claim 38) or within the loop of the altered antibody variable region (claim 39) such as heavy chain Kabat number positions 31 to 35 (CDR1), 50 to 65 (CDR2), 71 to 74 (Fr), and 95 to 102 (CDR3), and light chain variable domain Kabat numbering positions 24 to 34 (CDR1), 50 to 56 (CDR2) and 89 to 97 (CDR3) in claim 40, any amino acids in heavy chain variable domain positions 52b and 52c or positions 72 and 73 or positions 98 and 99 or positions 100 and 100a in claim 60, the specification discloses insertion of RGD peptide in CDR of Fab region that binds CD3 antibody CE115, see Example 1, p. 66.  The specification discloses IgG1 antibody cetuximab against EGFR wherein the Fc of the IgG1 at position D356K and H435R, see p. 70.  The dual binding Fab is a molecule that binds CD3 (first antigen) and the EGFR or integrin ανβ3 or TLR2 or IL6 or human IgA or human CD154 (second antigen) through its variable (Fab), but does not bind to CD3 (first antigen) and the antigen of interest (second antigen) at the same time to prevent the cross-linking between CD3 (first antigen) and the second antigen.  Dual Fab library for obtaining antibody binding to CD3 and the second antigen is shown in para. [0251].  The dual Fab library may be prepared as (1) a library in which heavy (H) chains are diversified as shown in Table 13 while the L chains are fixed to the original sequence GLS3000 or the light chain having enhanced CD3ε binding described in Example 6, or (2) a library in which H chains are fixed to the ordinal sequence (CE115iHA000) or the H chain having enhanced CD3ε binding while L chains are diversified as shown in Table 14.   The constructed phagemids for phage display were transferred to E coli by electroporation to prepare E coli harboring the antibody library fragments, see p. 101. 
Beiboer et al. (Journal of Molecular Biology 296:833-849, 2000; PTO 892) teaches variable heavy chain mixed with a library of 108k light chain sequences and 2x10Jrk light chain sequences to generate Fab libraries (page 834, see “Flumanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2). The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph). Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph). Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).  Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).  The findings from Beiboer et al. highlighted that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.");  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus at the time of filing. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only a method of isolating a multispecific antigen-binding molecule that recognizes a first antigen and a different second antigen, the method comprising:
identifying a starting antigen-binding molecule comprising a first antibody variable region that recognizes the first antigen and does not recognize the second antigen;
preparing a dual Fab library of altered antigen-binding molecules comprising molecules that vary from the starting antigen-binding molecule and from each other by at least one amino acid alteration in the first antibody variable region; and
selecting from the library an altered antigen-binding molecule comprising an altered first antibody variable region comprising a first antigen-binding site and a second antigen-binding site, wherein: 
(a) the first antigen-binding site recognizes a first antigen wherein the first antigen is human CD3, 
(b) the second antigen-binding site recognizes a second antigen selected from the group consisting of EGFR, integrin ανβ3, TLR2, IL6, human IgA and human CD154 and a heavy chain having RGD inserted into the heavy chain CDR3 through its variable (Fab), 
(c) the first antigen-binding site cannot bind to the first antigen when the second antigen- binding site is bound to the second antigen, and
(d) the second antigen-binding site cannot bind to the second antigen when the first antigen-binding site is bound to the first antigen, thereby isolating the multispecific antigen-binding molecule, (2) the method above wherein the library comprises heavy chain variable regions that has altered amino acid at each position (numbering according to Kabat) as set forth in claim 58, (3) the method above wherein the library comprises light chain variable regions that has altered amino acid at each position (numbering according to Kabat as set forth in claim 59, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33 and 36-41 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20100081792 (Grant hereafter, published April 1, 2010; PTO 892). 
Regarding claim 31, Grant teaches method of producing antigen-binding molecule, e.g., ligand or single domain antibody (dAb) that binds to different antigens of interest, 
comprises identifying a starting antigen-binding molecule that binds to human serum albumin and variation may be introduced into the loop, e.g., CDR3 from human serum albumin-binding antibodies scaffold by standard methods to create phage display, see para. [01720], [01725]; and the resulting libraries are screened (aka select from the library) for molecules of interest, see para. [01724].  
Preparing a library with a desired diversity typically generated by varying the selected molecule at one or more positions and selecting from the phagemid vector for multispecific antigen-binding molecule, see para. [0819] to [0822].   The reference provides libraries for the assembly of antibody dual-specific ligands in which only those residues in the antigen binding site are varied. These residues are extremely diverse in the human antibody repertoire and are known to make contacts in high-resolution antibody/antigen complexes. For example, in L2 it is known that positions 50 and 53 are diverse in naturally occurring antibodies and are observed to make contact with the antigen, see para. [0826].  
Those residues which are diversified include, but are not limited to, H50, H52, H52.alpha., H53, H55, H56, H58, H95, H96, H97, H98, L50, L53, L91, L92, L93, L94 and L96. In the "somatic" library, diversity is restricted to residues that are diversified during the recombination process (junctional diversity) or are highly somatically mutated). Those residues which are diversified include, but are not limited to: H31, H33, H35, H95, H96, H97, H98, L30, L31, L32, L34 and L96. All the residues listed above as suitable for diversification in these libraries are known to make contacts in one or more antibody-antigen complexes. Since in both libraries, not all of the residues in the antigen binding site are varied, additional diversity is incorporated during selection by varying the remaining residues, if it is desired to do so. It shall be apparent to one skilled in the art that any subset of any of these residues (or additional residues which comprise the antigen binding site) can be used for the initial and/or subsequent diversification of the antigen binding site, see para. [0829]. 
The method produces antigen-binding molecule or ligand that comprises a first immunoglobulin single variable domain having a first binding specificity and a second single immunoglobulin single variable domain having a second (different) binding specificity where there is competition between the binding domains for epitope binding, the binding of one domain may preclude the binding of another domain to its cognate epitope. In one embodiment, therefore, step (d) above requires simultaneous binding to both first and second (and possibly further) epitopes; in another embodiment, the binding to the first and second epitopes is not simultaneous (aka not at the same time), see para. [0063], [0066].  Where the domains compete, the one variable domain is capable of binding to its target, but not at the same time as the other variable domain binds its cognate target; or the first variable domain is capable of binding its target, but not at the same time as the second variable domain binds its cognate target, see para. [0798]. 
The dual-specific molecule according to the invention has a Fab format, see para. [0217]. 
The dual-specific ligands bind to human or animal proteins, e.g., cytokines, cytokine receptors, enzymes co-factors for enzymes or DNA binding proteins. Suitable cytokines and growth factors include but are not limited to: ApoE, Apo-SAA, BDNF, Cardiotrophin-1, EGF, EGF receptor, ENA-78, Eotaxin, Eotaxin-2, Exodus-2, EpoR, FGF-acidic, FGF-basic, fibroblast growth factor-10, FLT3 ligand, Fractalkine (CX3C), GDNF, G-CSF, GM-CSF, GF-.beta.1, insulin, IFN-.gamma., IGF-I, IGF-II, IL-1.alpha., IL-1.beta., IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8 (72 a.a.), IL-8 (77 a.a.), IL-9, IL-10, IL-11, IL-12, IL-13, IL-15, IL-16, IL-17, IL-18 (IGIF), Inhibin .alpha., Inhibin .beta., IP-10, keratinocyte growth factor-2 (KGF-2), KGF, Leptin, LIF, Lymphotactin, Mullerian inhibitory substance, monocyte colony inhibitory factor, monocyte attractant protein, M-CSF, MDC (67 a.a.), MDC (69 a.a.), MCP-1 (MCAF), MCP-2, MCP-3, MCP-4, MDC (67 a.a.), MDC (69 a.a.), MIG, MIP-1.alpha., MIP-1.beta., MIP-3.alpha., MIP-3.beta., MIP-4, myeloid progenitor inhibitor factor-1 (MPIF-1), NAP-2, Neurturin, Nerve growth factor, .beta.-NGF, NT-3, NT-4, Oncostatin M, PDGF-AA, PDGF-AB, PDGF-BB, PF-4, RANTES, SDF1.alpha., SDF1.beta., SCF, SCGF, stem cell factor (SCF), TARC, TGF-.alpha., TGF-.beta., TGF-.beta.2, TGF-.beta.3, tumour necrosis factor (TNF), TNF-.alpha., TNF-.beta., TNF receptor I, TNF receptor II, TNIL-1, TPO, VEGF, VEGF receptor 1, VEGF receptor 2, VEGF receptor 3, GCP-2, GRO/MGSA, GRO-.beta., GRO-.gamma., HCC1, 1-309, HER 1, HER 2, HER 3, HER 4, TACE recognition site, TNF BP-I and TNF BP-II, CD4, human chemokine receptors CXCR4 or CCR5, non-structural protein type 3 (NS3) from the hepatitis C virus, TNF-alpha, IgE, IFN-gamma, MMP-12, CEA, H. pylori, TB, influenza, Hepatitis E, MMP-12, internalizing receptors that are over-expressed on certain cells, such as the epidermal growth factor receptor (EGFR), ErBb2 receptor on tumor cells, an internalizing cellular receptor, LDL receptor, FGF2 receptor, ErbB2 receptor, transferrin receptor, PDGF receptor, VEGF receptor, PsmAr, an extracellular matrix protein, elastin, fibronectin, laminin, see para. [0220].
Regarding claim 33, Grant teaches the bispecific binding-molecule binds to TNFR1 p55 and p75 expressed on lymphocytes (see para. [0017], [0220]) and EGFR or ErbB2 receptor which expressed on tumor cell, see para. [0067], [0220]. 
Regarding claims 36-37, Grant teaches residues or positions to be altered or inserted include heavy chain position 50 (H50), H52, H52.alpha., H53, H55, H56, H58, H95, H96, H97, H98, light chain position 50 (L50), L53, L91, L92, L93, L94 and L96, see para. [0829].  
Claims 38 and 40 are included as the reference H50, H52, H52a, H53, H55 and H56 (aka positions 50, 52, 52a, 53, 55 and 56) are located within heavy chain CDR2, residues H95, H96, H97, and H98 (aka positions 96 to 98) are located within heavy chain CDR3, L50 and L53 (aka position 50 and 53) are located within light chain CDR2, position or residues L91, L92, L93, L94 and L96 (aka positions 91 to 96) are located within light chain CDR3.
Regarding claim 39, Grant teaches the antigen binding site of VH is diversified by at least one amino acid alterations within the CDRs, also known as the loop of the altered antibody variable region, e.g., H52, H52a, H53, H55, H56 (heavy chain CDR2), H58 (Framework residue), H95, H96, H97, and H98 (heavy chain CDR3) (DVT or NNK encoded respectively), see para. [0007], [0008], [0382], [0829], [01720], [01725]. 
Regarding claim 41, Grant teaches the bispecific binding-molecule binds to CD4 on T lymphocytes (see para. [0018], [0220]) and Fas, CD27, CD30, CD40, Ox40 or TNF p55 or p75, which expressed on the other immunocyte, e.g., macrophage, see para. [0018], [0220]. 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 31, 32, 34, 42-49, 51-55 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) in view of US Patent No. 6,955,900 (Barbas hereafter, issued Oct 18, 2005; PTO 892) and WO2012/162067 (Huang hereafter, published Nov 29, 2012; PTO 1449). 
The teachings of Grant have been discussed supra. 
Regarding claims 46, 51, 53 and 55, Grant teaches the bispecific binding-molecule binds to TNFR1 p55 and p75 expressed on lymphocytes (see para. [0017], [0220]) and EGFR or ErbB2 receptor (which expressed on tumor cell or not on T cell), see para. [0067], [0220]. 
Regarding claims 47 and 48, Grant teaches the antigen binding site of VH HAS is diversified by at least one amino acid alterations within the CDRs, also known as the loop of the altered antibody variable region, e.g., H52, H52a, H53, H55, H56 (heavy chain CDR2), H58 (Framework residue), H95, H96, H97, and H98 (heavy chain CDR3) (DVT or NNK encoded respectively), see para. [0007], [0008], [0382], [0829], [01720], [01725]. 
Regarding claim 46, Grant teaches the bispecific binding-molecule binds to CD4 on T lymphocytes (see para. [0018], [0220]) and Fas, CD27, CD30, CD40, Ox40 or TNF p55 or p75 on the other immunocyte, e.g., macrophage, see para. [0018], [0220]. 
Grant does not teach the method further comprising: culturing a cell comprising (i) nucleic acid encoding a polypeptide or polypeptides comprising the altered antibody variable region and (ii) nucleic acid encoding a polypeptide or polypeptides comprising a second antibody variable region that binds to a third antigen different from the first and second antigens, such that the cell expresses a multispecific antigen-binding molecule; and recovering the multispecific antigen-binding molecule from the cell as per claim 32 and 44, wherein the first or second antigen is CD3 as per claim 42 and the other antigen is TNFR superfamily molecule as per claim 43 or human CD3 as per claim 44.
Regarding claims 32 and 45, Barbas teaches a method of screening library to produce a binding site capable of binding to any of a large variety of target, see entire document, Brief description of invention, in particular.  Barbas teaches DNA expression vectors capable of expressing a phagemid immunoglobulin display protein which comprise a polynucleotide sequence that codes an immunoglobulin heavy chain polypeptide that includes in the CDR3 portion of the heavy chain a binding site able to bind a preselected target molecule.  Preferred antibodies bind platelet glycoprotein gpIIb/IIIa, and inhibit platelet aggregation, see col. 4, line 44.  Barbas teaches since antibody CDR's, particularly HCDR3, often exist as flexible loops, an integrin recognition sequence, e.g., RGD may insert into this region.  To seek variants that might bind a second antigen, the VL CDRs were mutated and presented as highly diverse libraries are displayed on phage for in vitro selection for binding to a new antigen.  To optimize antibody binding affinity, a phage library was constructed in which the residues flanking the RGD were randomized. The resulting antibodies were expressed as a fusion protein on the surface of bacteriophage. The optimal antibody from the initial selection, Fab 9, bound .alpha..sub.v.beta..sub.3 (αvβ3) and .alpha..sub.IIb.beta..sub.3 with high affinity.  A similar strategy was used to obtain specificity for platelet integrin .alpha..sub.IIb.beta..sub.3 and to identify inhibitory motifs that lack RGD.  The sequences flanking the RGD from Fab 9 were maintained to preserve the optimal presentation, but positions 5-8 were randomized in a new phage library termed MTF. Antibodies specific for .alpha..sub.IIb.beta..sub.3 were selected from this library by competing with purified .alpha..sub.v.beta..sub.3 (αvβ3) in solution and subsequently panning on purified .alpha..sub.IIb.beta..sub.3. The sequences shown in FIG. 1 are VGCXXXRGDXXXCYY (positions 6-20 of SEQ ID NO:56), VGCSFGRGDIRNCYY (positions 1-15 of SEQ ID NO:4), and VGCSFGXXXXRNCYY (positions 1-15 of SEQ ID NO:67), see col. 4, line 66 to col. 5, line 19.  Barbas teaches the vector, DNA sequence are transformed in host cell, e.g., E coli for producing a human monoclonal antibody, see col. 21, line 29, col. 22, line 59-64, in particular.  Barbas teaches a major advantage of the methods of the invention derives from the fact that new binding specificities can be rapidly developed for use in a variety of ways, including the development of ligands with altered specificity for receptor, receptors with altered specificity for ligand, altered and/or increased antibody binding specificity, and new proteins or polypeptides that can bind oligosaccharides, nucleic acids, and the like, see col. 4, line 52-60.  
Claims 34 and 49 are included as Barbas teaches exemplary antibody molecules are intact immunoglobulin (which intrinsically have Fc), monoclonal, Fab, F(v), monoclonal, bispecific monoclonal antibody, see col. 5, line 47 to col. 8, line 2.
Claim 52 is included as Barbas teaches peptide such as RGD (binding site for αvβ3) can be inserted into the CDR3 of the antibody heavy chain scaffold.  
Grant and Barbas do not teach the first or second antigen is CD3 as per claim 42 and the other antigen is TNFR superfamily molecule as per claim 43 or human CD3 as per claims 44 and 61.
However, Huang teaches CD3-binding molecule capable of binding to human and non-human CD3, see entire document, para. [0013], [0014].  Huang also teaches bispecific antibody (see para. [0048], [0050]) that binds to human CD3 and tumor antigen or cell surface antigen or receptor or receptor ligand, see para. [0023].   Examples of cell surface receptor include HER2/neu, CD20, IGF-1R, Ep-CAM, see para. [0025], [0050] or B cell associated antigen, e.g., CD40, CD19, CD20, CD22, see para. [0026].   Huang further teaches the antibody further comprises Fc domain, see para. [00115] to [0120].  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced an antigen binding molecule comprising a first antigen binding site that binds to human CD3 on T cell and EGFR or ErbB2 or CD40 receptor (which expressed on tumor cell) wherein the second binding site comprises an antibody variable region that binds to a third antigen, e.g., integrin αvβ3, which is different from the first and second antigen, by substituting the first binding site of Grant for the binding site that binds to human CD3 as taught by Huang and then using the method of Barbas to produce a multispecific antibody that binds to a third antigen, e.g., integrin αvβ3 expressed by cancer cells that differ from the first and second antigen, with a reasonable expectation of success, e.g., targeting CD3 expressing T cells to cancer cells that expressed any EGFR or ErbB2 or CD40 receptor (second target), and integrin αvβ3 (third antigen) wherein the first antigen binding site is capable of binding to the human CD3 (first target), but not at the same time as the other variable domain that binds its cognate target, e.g., HER2/neu or αvβ3.
The person of ordinary skill would have had a reasonable expectation of success in obtaining dual function Fab antibodies that bind human CD3 and HER2/neu using Barbas’s method because Barbas teaches that since antibody CDR's, particularly HCDR3, often exist as flexible loops, an integrin recognition sequence, e.g., RGD may insert into this region of any antibody, such as Huang’s human CD3 binding antibody.  To seek variants of antibodies that might bind a second antigen of interest, the CDRs were mutated and presented as a highly diverse combinatorial libraries to mimic the natural variations in antibodies in amino acid composition and length. By subjecting the libraries to selection for clones that bind an antigen unrelated to human CD3 while maintaining CD3 binding, dual antigen binding clones were identified. 
One of ordinary skill in the art would have been motivated to do so because Barbas teaches a major advantage is that new binding specificities can be rapidly developed for use in a variety of ways, including the development of ligands with altered specificity for receptor, receptors with altered specificity for ligand, altered and/or increased antibody binding specificity, and new proteins or polypeptides that can bind oligosaccharides, nucleic acids, and the like, see col. 4, line 52-60.  
One of ordinary skill in the art would have been motivated to do so because Huang also teaches bispecific antibody that binds to human CD3 and tumor antigen or cell surface antigen or receptor, e.g., CD40, CD19, CD20, CD22, for redirecting CD3 expressing T cells to EGFR or ErbB2 or CD40 expressing cancer cells for treating cancer, see para. [0026].   
Claim 61 is included as the multispecific antigen-binding molecule recognizes a first antigen that is human CD3, a second antigen that is not human CD3, e.g. Her2/Erb2, and a third antigen, e.g., αvβ3 different from the first antigen and second antigen produced by the claim is an obvious variation of the references’ teachings.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 35 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) in view of US Patent No. 6,955,900 (Barbas hereafter, issued Oct 18, 2005; PTO 892) and WO2012/162067 (Huang hereafter, published Nov 29, 2012; PTO 1449) as applied to claims 31, 32, 34, 42-49, 51-55 and 61 mentioned above and further in view of Xu et al (Cellular Immunology 200: 16-26, 2000; PTO 892).
The combine teachings of Grant, Barbas and Huang have been discussed supra. 
The references above do not teach the antibody Fc region exhibits reduced binding to at least one human Fcγ compared to binding to the at least one human FcγR by a naturally occurring human IgG1 antibody as per claims 35 and 50. 
However, Xu teaches various humanized OKT3 (anti-CD3) antibodies bind to CD3 on T cells wherein the Fc comprises at least one substitution at position L234 and L235 for alanine (L234A, L235A), in huOKT3γ1 (IgG1 isotype, A234, A235) retained CD3 antigen binding but FcγR binding is impaired, see p. 23, right col.   The huOKT3γ1 (A334, A335) also diminished C1q binding and complement fixation in vitro, which translated to reduced toxicity in humans testing, see p. 26, left col. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have 
reduced the binding of the antibody of Grant, Barbas and Huang to at least one human FcγRs by substituting the L234 and L235 for Alanine (L234A and L235A) in the Fc as taught by Xu with a reasonable expectation of success. 
	One of ordinary skill in the art would have been motivated to do so because Xu teaches the combination of substitutions (L234A and L235A) in the human IgG1 Fc is expected to reduce toxicity (aka reduced side effect) by diminished C1q binding and complement fixation while the antigen binding specificity is maintained, see p. 25, left col.   The humanized antibody is likely to display a more favorable safety profile in human beyond treatment of acute solid organ rejection, see p. 25, left col.   
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) in view of US Patent No. 6,955,900 (Barbas hereafter, issued Oct 18, 2005; PTO 892) and WO2012/162067 (Huang hereafter, published Nov 29, 2012; PTO 1449) as applied to claims 31, 32, 34, 42-49, 51-55 and 61 mentioned above and further in view of US20090214535 (Igawa hereafter, published August 27, 2009; PTO 892).
The combine teachings of Grant, Barbas and Huang have been discussed supra. 
The references above do not teach the multispecific antigen-binding molecule is a sc(Fv)2 as per claim 56 and further conjugating multispecific antigen-binding molecule with polyethylene glycol (PEG) or an anticancer agent as per claim 57. 
However, Igawa teaches bispecific sc(Fv)2 as per claim 56, which is a single chain antibody prepared by linking four variable regions, two light chain variable regions (VL) and two heavy chain variable regions (VH), using linkers, see para. [0002].  For example, single chain antibodies having the sequence VH1-linker-VL2-linker-VH3-linker-VL4 or VL2-linker-VH1-linker-VL4-linker-VH3 are known in the art, see para. [0003].  The sc(Fv)2 had been mostly bispecific, see para. [0004].  The advantage of bivalent sc(Fv)2 over monovalent scFv and Fab fragment is the gain in functional binding affinity (avidity) to the target antigens, see para. [0021].  
Regarding claim 57, Igawa teaches the multispecific sc(Fv)2 may be conjugated with carrier polymers such as PEG or anticancer agents, see para. [0098]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced multispecific sc(Fv)2 antibody, just like that of Igawa, using the heavy chain variable (VH) and light chain variable (VL) of Grant, Barbas and Huang with an arrangement in the order of [VH1]-linker-[VL2]-linker-[VH3]-linker-[VL4] and further conjugated the multispecific antibody to polyethylene glycol (PEG) with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to do so because Igawa teaches the advantage of bivalent sc(Fv)2 over monovalent scFv and Fab fragment is the gain in functional binding affinity (avidity) to the target antigens, and can be produced easily in high yield (see Example 9) and purify, see para. [0021], [0103].   
It is within the purview of one of ordinary skill in the art to have conjugated the small sc(Fv)2 with carrier polymers such as polyethylene glycol (PEG) to extend the in vivo half-life of the sc(Fv)2, see para. [0098]. 
One of ordinary skill in the art would have been motivated to have conjugated the sc(Fv)2 to any anticancer agents in order to target cancer agents to cancer cell, thereby minimize toxicity, see para. [0098]. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644